Citation Nr: 0608911	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
varicocele/epididymitis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2003, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2005) and who participated in this decision.  A 
copy of the transcript is associated with the claims file.

This case was previously before the Board in May 2004, when 
it was remanded for further development.  At the time, the 
two issues before the Board were service connection for 
residuals of left arm surgery to remove a lipoma and an 
increased rating for varicocele/epididymitis.  Subsequently, 
the RO granted service connection for a lipoma and that issue 
is no longer on appeal.  The remaining development having 
been completed, the case is now again before the Board for 
disposition.

Next, upon further review of the claims file, two additional 
issues have been identified as needing further development.  
Thus, the issues of entitlement to service connection for a 
bilateral knee disability and a back disability are addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The service connected varicocele/epididymitis is manifested 
by persistent pain and tenderness and a Grade 2-3 varicocele 
on the left with mild testicular atrophy absent 
hospitalization, long-term drug therapy, or other 
intermittent intensive management. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
varicocele/epididymitis are not met.  38 U.S.C.A. §§ 1155, 
1160, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code (DC) 7525 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist.  The United States Court of Appeals for 
Veteran Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and that notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in her possession 
pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Review of the record 
shows that the veteran was issued VCAA letters in February 
and April 2001, prior to the initial rating determination, in 
which the claim for service connection for 
varicocele/epididymitis was granted.  The veteran then 
appealed the evaluation assigned, hence the issue of an 
increased initial evaluation is a "downstream" issue.  

In May 2004, this claim was remanded for further development, 
in part to comply with requirements of VCAA.  Subsequently, 
the veteran was provided a VCAA letter in May 2004.  However, 
this letter only addressed the type and kind of evidence 
needed to prevail in a claim for service connection.  A 
second VCAA letter was issued in November 2004, which did 
address the type and kind of evidence needed to substantiate 
the claim for higher initial evaluation.  In addition, these 
letters notified the veteran that evidence and information 
was necessary to substantiate his claim for higher initial 
evaluation and requested that he provide it.  

Moreover, VA fully notified the veteran of what was required 
to substantiate his claim in the March 2002 statement of the 
case (SOC) and August 2005 supplemental statement of the case 
(SSOC).  Together, the letter, SOC, and SSOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  

The veteran was asked to provide a properly executed release 
so that VA could request private medical treatment records 
for him, but was further advised that it was ultimately his 
responsibility to send medical treatment records from any 
private physicians.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  The RO obtained service medical 
records and private medical records.  In addition, the 
veteran submitted further statements and testimony, which the 
RO considered.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the veteran was afforded 
VA examinations in April 2001 and March 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that an effective date for 
the award of benefits will be assigned where an initial 
increased evaluation or increased evaluation is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for higher initial evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for any such higher 
initial evaluation assigned.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for higher initial evaluation hence, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  

Claim for Higher Rating.  The veteran claimed service 
connection for various disabilities in November 2000 and 
March 2001, including service connection for epididymitis.  
Service connection for varicocele/epididymitis was 
subsequently granted, and the veteran appealed the evaluation 
assigned, averring that his disability was productive of 
greater impairment than reflected by the originally assigned 
evaluation.  

In particular, the veteran testified before the undersigned 
Acting Veterans Law Judge that his service-connected 
varicocele/epididymitis caused pain that limited all 
activities two to three times per week, lasting six to eight 
hours.  He reported that he took Tylenol to relieve the pain 
and that, while he had required frequent treatment, he had 
neither been hospitalized overnight nor prescribed 
antibiotics.  Based on the foregoing, the Board determines 
that the veteran is seeking a higher initial evaluation for 
his varicocele/epididymitis.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  

The RO granted service connection for varicocele/epididymitis 
in a May 2001 rating decision, assigning a noncompensable 
evaluation, effective October 21, 2000, the day after the 
veteran's discharge from active service.  This evaluation has 
been confirmed and continued to the present.

The veteran's varicocele/epididymitis was evaluated under DC 
7599-7525, for a genitourinary condition evaluated as chronic 
epididymo-orchitis.  See 38 C.F.R. § 4.27 (2005).  The 
criteria instruct that the condition be rated as urinary 
tract infection, except for tubercular infections.  There is 
no indication in the medical evidence that the veteran's 
infection is tubercular.  Urinary tract infections are 
evaluated under a general rating schedule of Ratings of the 
Genitourinary System-Dysfunction.  See 38 C.F.R. § 4.115a.  

Under this general rating schedule, urinary tract infections 
are afforded a 10 percent evaluation where they require long-
term drug therapy and 1-2 hospitalizations per year, and/or 
require intermittent intensive management.  Poor renal 
function is to be evaluated as renal dysfunction but, again, 
the medical evidence does not reflect that the veteran's 
service-connected epididymitis is characterized by poor renal 
function.  38 C.F.R. §§ 4.115a, 4.115b, DC 7525 (2005).

The record contains service medical records, VA examinations 
dated in April 2001 and March 2005, and non-VA treatment 
records.

Service medical records show that the veteran underwent a 
Medical Evaluation Board (MEB) in June 2000.  He was found 
unfit for his duty as a trained cannon crewmember, as he 
could not lift rounds or perform other duties required by his 
military occupational specialty.  The report reflects a 
diagnosis of chronic epididymitis and grade 3 varicocele.

Post-service, VA examination reports and private medical 
records show, in aggregate, complaints of chronic pain partly 
relieved with elevation; no reported difficulty voiding or 
with erections; no history of recurrent urinary tract 
infections; and no kidney stones, dysuria, hematuria or 
penile discharge.  Nocturia was reported to occur once per 
night, if that.  

The records show observations of normal scrotum and testes 
with the exception of a grade 2-3 varicocele and slightly 
enlarged, tender, nodular and prominent epididymis on the 
left with mild left testicular atrophy.  Urinalysis and 
microscopic tests were negative.  Diagnoses reflect chronic 
epididymitis with left varicocele, grade 2-3, symptomatic.

In March 2005, the VA examiner further observed in an 
addendum, noting that the claims file had been reviewed, that 
the varicocele/chronic epididymitis had not required 
hospitalization or drainage due to infection, and that the 
veteran had used only Tylenol as a long term medication to 
treat his condition.  The examiner found no evidence of 
edema, hypertension, or history of nephritis due to the use 
of the Tylenol.  

Private records show that, in September 2004, the veteran 
reported with complaints of dysuria for about a week, absent 
drainage.  The physician noted no abnormalities of the 
genitalia but assessed urethritis and prescribed Cipro.  This 
is the only instance of prescribed medication for any genito-
urinary condition presented by the medical evidence.  
Surgical correction was considered in October 2004, following 
referral to a specialist by the veteran's private treating 
physician, and the option was discussed with the veteran.  
The specialist assessed a somewhat symptomatic left 
varicocele.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not support a finding that 
the veteran meets the criteria for an award of an initial 
evaluation greater than zero percent for the service-
connected varicocele/epididymitis.  Although the record shows 
that the veteran manifests persistent pain and requires 
treatment, the medical evidence does not show that such 
treatment has yet risen to the level of requiring long term 
drug therapy, hospitalization, or intermittent intensive 
management.  

Rather, the medical evidence shows that the veteran currently 
manages pain with non-prescribed Tylenol and limitation of 
activities, and has required prescribed antibiotics only once 
since his discharge from active service in 2000 for a 
diagnosis of urethritis.  His main complaints remain pain and 
tenderness, and do not involve difficulty voiding, urinary 
frequency or infection, or renal dysfunction that would 
require evaluation under another diagnostic code.

The assignment of "staged ratings" have been considered, in 
accordance with Fenderson, supra, but in this case, and as 
discussed above, was not found to be appropriate.

Moreover, the evidence does not reflect that an exceptional 
disability picture exists in the present case.  The veteran 
has not required treatment so frequent, or hospitalization, 
for his varicocele/epididymitis such as to render the 
application of the schedular criteria impractical.  The 
record further does not show that his varicocele/epididymitis 
has interfered markedly with his employment.  Hence, as a 
whole, the evidence does not show that the impairment 
resulting solely from varicocele/epididymitis warrants extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2005).


ORDER

The claim for an initial compensable evaluation for 
varicocele/epididymitis is denied.


REMAND

With respect to the remaining claims, the Board finds that 
due process mandates a remand.  Specifically, in July 2001, 
the veteran submitted a letter which the RO accepted as a 
notice of disagreement to the denial of service connection 
for lipoma (subsequently granted) and a higher evaluation for 
newly service-connected varicocele/epididymitis; however, 
this letter also addressed the issue of service connection 
for a bilateral knee disability and a back disability.

It seems clear that the veteran intended to appeal these 
issues.  In May 2002, the veteran protested that his other 
claims kept dropping from the paperwork.  Moreover, in June 
2002, he submitted a letter proffered by his spouse attesting 
to her observations of his symptoms of knee and back 
problems, among other things from active service to the 
present.  The letter was accompanied by the veteran's 
statement indicating that the witness statement was proffered 
in support of his claims.  

The RO has not had an opportunity to issue a statement of the 
case (SOC) addressing the issues of entitlement to service 
connection for a bilateral knee disability and a back 
disability.  Since a notice of disagreement has been 
submitted with respect to these issues, an SOC should be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED for the following 
developments:

1.  The RO/AMC should issue an SOC 
regarding the issues of service 
connection for a bilateral knee 
disability and a back disability.  The 
veteran should be apprised of his right 
to submit a substantive appeal as to 
these issues and to have his claim 
reviewed by the Board.

2.  Only if the veteran submits a timely 
substantive appeal to the issue of 
service connection for a bilateral knee 
disability and a back disability, and 
after undertaking any other development 
deemed essential, the RO/AMC should re-
adjudicate the veteran's claims for 
service connection for a bilateral knee 
disability and a back disability.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LINDA ANNE HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


